DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 5-21 and 24-30 are presented for examination.
Claims 1-2, 5-21 and 24-30 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears in the attached Examiner’s Amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Jordan M. Becker (Reg. No. 39,602) on 08 March 2021.

The application has been amended as follows: please amend claims as per the attached Examiner’s Amendment.

Allowable Subject Matter
Claims 1-2, 5-21 and 24-30 are allowed over the prior art made of record.


Reason for Allowance
The following is an examiner's statement for reasons for allowance:

Claims 1-2, 5-21 and 24-30 are allowable over the prior art of record. The prior art of record do not teach the features of “each metric including a measured value taken of a computing resource, wherein at least one indexer of the plurality of indexers performs indexing of the plurality of metrics”, “filtering, in real-time by a first process of the indexer”, “serializing, by the indexer, the summarization data structure to produce serialized summarization data”, “communicating, by the indexer, the serialized summarization data to a real-time communicator of the data intake and query system over a network protocol based communication link”, “deserializing, by the real-time communicator, the serialized summarization data”, “communicating summarization data received by the real-time communicator from the indexer, after deserialization by the real-time communicator, in real-time to a search head as a first partial search result”, “harmonizing, by the search head, the first partial search result including the summarization data with a second partial search result obtained by the search head from a source other than the real-time communicator, to produce a final search result” and “providing, in real-time by the search head of the data intake and query system, the final search result to a user interface to cause the final search result or data indicative of the final search result to be displayed on a display of a display device”.

The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “each metric including a , wherein at least one indexer of the plurality of indexers performs indexing of the plurality of metrics”, “filtering, in real-time by a first process of the indexer”, “serializing, by the indexer, the summarization data structure to produce serialized summarization data”, “communicating, by the indexer, the serialized summarization data to a real-time communicator of the data intake and query system over a network protocol based communication link”, “deserializing, by the real-time communicator, the serialized summarization data”, “communicating summarization data received by the real-time communicator from the indexer, after deserialization by the real-time communicator, in real-time to a search head as a first partial search result”, “harmonizing, by the search head, the first partial search result including the summarization data with a second partial search result obtained by the search head from a source other than the real-time communicator, to produce a final search result” and “providing, in real-time by the search head of the data intake and query system, the final search result to a user interface to cause the final search result or data indicative of the final search result to be displayed on a display of a display device” and equivalently in independent claims 20 and 28.

Dependent claims 2, 5-19, 21 and 24-27 and 29-30 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. W./
Examiner, AU 2168
08 March 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168